               Case 2:20-mj-30416-DUTY ECF No. 1 filed
                                            AUSA:      10/02/20
                                                     Diane Princ                          PageID.1 Telephone:
                                                                                                      Page 1 (313)
                                                                                                              of 4 226-9100
AO 91 (Rev. 11/11) Criminal Complaint            Task Force Officer:     Eric Smigielski, A.T.F.       Telephone: (313) 234-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Malik Ketu CRAWFORD                                                                  Case: 2:20−mj−30416
                                                                          Case No.
                                                                                     Assigned To : Unassigned
                                                                                     Assign. Date : 10/2/2020
                                                                                     USA V. SEALED MATTER (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of              September 20, 2020                in the county of               Wayne      in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. § 922(g)(1)                                 Felon in possession of a firearm




         This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                       Task Force Eric Smigielski.A.T.F.
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date: October 2, 2020                                                                         Judge’s signature

City and state: Detroit, Michigan                                      Hon. R. Steven Whalen, U.S. Magistrate Judge
                                                                                            Printed name and title

                                                                                                                      Save   Print
  Case 2:20-mj-30416-DUTY ECF No. 1 filed 10/02/20   PageID.2   Page 2 of 4




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Eric M Smigielski, being duly sworn, depose and state the

following:

                          I.   INTRODUCTION

     1.      I am a Detroit Police Task Force Officer with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF). I have been a Detroit

Police Officer since September 2001, and assigned to the ATF since

October 2016. I have been involved in numerous investigations and

criminal prosecutions related to violations of federal firearm laws.

     2.      The information below is provided for the limited purpose of

establishing probable cause and does not contain all the information

known to law enforcement related to this investigation.

     3.      I am currently investigating Malik Ketu CRAWFORD (DOB

XX/XX/1997) for being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1).

     4.      I reviewed a computer printout of CRAWFORD’s criminal

history (“CCH”). CRAWFORD has the following conviction out of the

Second Judicial Circuit in Berrien County: 2016 – felony unarmed

robbery.
  Case 2:20-mj-30416-DUTY ECF No. 1 filed 10/02/20   PageID.3   Page 3 of 4




            II.   SUMMARY OF THE INVESTIGATION
     5.    On September 20, 2020, at approximately 4:08 p.m., Detroit

Police officers were on patrol in the area of Waltham and Eastburn, in

the City of Detroit. Officers observed Crawford walking north on the

sidewalk on Waltham Street. Officers could see the handle of a pistol

protruding from CRAWFORD’s front right pants pocket.

     6.    Officers exited their scout car and approached CRAWFORD.

CRAWFORD did not have CPL (Concealed Pistol License), and officers

seized a loaded, .45 ACP silver and black Ruger, Model P90, with a

defaced serial number from CRAWFORD’s right front pants pocket.

CRAWFORD acknowledged his status as a felon who had previously

been on parole supervision to the officers.

     7.    I contacted ATF Special Agent Nathan Triezenberg, an

expert in the Interstate Nexus of firearms. Agent Triezenberg stated

the firearm, based on the description provided, without physically

examining it, was manufactured outside of the state of Michigan and

therefore had traveled in and affected interstate commerce.




                                   -2-
  Case 2:20-mj-30416-DUTY ECF No. 1 filed 10/02/20   PageID.4    Page 4 of 4




                        III.   CONCLUSION
           Probable cause exists that Malik Ketu CRAWFORD , a

     convicted felon, did knowingly and intentionally possess a firearm,

     which travelled in and affected interstate commerce, in violation

     of Title 18 U.S.C. § 922(g)(1).

                                  ______________________________
                                  Eric M Smigielski
                                  Task Force Officer, ATF

Sworn to before me and signed in my
presence and/or by reliable electronic means.

___________________________________________
HON. R. STEVEN WHALEN                                  October 2, 2020
UNITED STATES MAGISTRATE JUDGE




                                   -3-
